MacIntyre, J.
The motion for new trial in this case contains only the general grounds that the verdict was contrary to the evidence and decidedly against the weight of the evidence; but the record discloses that the evidence for the State, if credible and believed by the jury, was sufficient to support the verdict. There was no abuse of discretion in denying a new trial, although there was evidence tending to show that a witness for the State had made contradictory statements. Puckett v. State, 159 Ga. 230 (125 S. E. 208); Davis v. State, 94 Ga. 399 (19 S. E. 243.)

Judgment affirmed.


Broyles, O. J., cmd Guerry, J., concur.